Case 6:20-cv-00156-CEM-GJK Document 27-1 Filed 04/17/20 Page 1 of 2 PageID 226




                                EXHIBIT 1
      Case 6:20-cv-00156-CEM-GJK Document 27-1 Filed 04/17/20 Page 2 of 2 PageID 227


Maria H. Ruiz

From:                       Maria H. Ruiz
Sent:                       Thursday, March 19, 2020 3:01 PM
To:                         'John Deatherage'
Cc:                         Carabotta, Kimberly A.
Subject:                    Deatherage v. Experian

Categories:                 DM, #MIA : 3690091



Hi Mr. Deatherage. Given the disruptions caused by COVID-19-related closures, we will need a bit
more time to file Experian’s Amended Answer and Affirmative Defenses. We will be filing it by our
deadline on March 24, 2020. To the extent you feel you need an extension of time to file your
anticipated motion to strike based on Experian’s filing its Amended Answer, Experian consents to a
reasonable extension for you to do so.

Best,
Maria




                                                    1
